DETAILED ACTION
	This office action is in response to the application and claims filed on December 4, 2020.  Claims 1-15 are pending, with claims 1 and 9 in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on December 4, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The corrected drawings (three (3) pages) were received on March 22, 2021.  These drawings are acknowledged.

Specification
The abstract of the disclosure is objected to because of the term “(Figure 3)” found therein, and further for the use of Reference Numbers in the language.  Removal of each item is respectfully requested.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 6, 7, 11, 12, and 13 are objected to because of the following informalities: regarding claim 6, the language “waveguides and possibly the filler gel” is conditional language that may (or may not occur).  Applicant is respectfully requested to use positive claim language (and remove all conditional language).  Regarding claim 7, the phase “from the non-exhaustive list” is not necessary and is redundant.  Regarding claims 11 and 13, the language “can be” (two instances in claim 11) is also conditional (“if”) language and should be re-drafted with positive claim features.  Regarding claim 12, the phrase “the wavelength of a laser” is not yet defined (neither is “a laser”), and is not in claim 9, thus the term “a wavelength of a laser” should be clearly recited as a new structural feature / element.  Appropriate correction is required.

Claims 1-15 appear to be a direct English translation from a foreign (German) patent document.  Applicant’s care is respectfully requested to fully and carefully review all claims 1-15 for typos and awkward language not commonly used with U.S. PTO patent claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nippon Kokan KK EP 0 727 679 A1, and further in view of Sumitomo JP H05 157589 A.
Further, the Examiner fully incorporates, and agrees with, the logic and rationale found in the European Search Report and Written Opinion.  In particular, see entire Section (2) and (3), which include the rejections for claims 1-15 therein, with slightly different language but the same concept of rejection as presented herein.  Note the IDS filed December 4, 2020 and the document with English translation.  
Regarding independent claims 1 and 9, Nippon EP 0 727 679 A1 (which is also published as U.S. Patent No. 5,582,748) teaches (ABS; Figs. 1-4, 8, 11-14; corresponding text, in particular paragraphs [0024], [0029] – [0031], [0059], [0083], [0103]; Claims) a method (and inherent device of using same) for the continuous production of a thin-walled, perforated metal hollow profile with one or more optical fiber waveguides mounted therein (ABS; Figs. cited above), comprising: supplying a flat metal strip at a first supply rate to a deforming device (para [0024]), continuously deforming the supplied flat metal strip into a metal hollow profile with a slot running in a longitudinal direction (para [0024]), wherein two opposite edges of the metal strip deformed into the metal hollow profile lie flush against one another in a contact region extending in the longitudinal direction of the metal hollow profile and are continuously welded to one another in a welding device (Figs. 2, 3, 8; para [0059]), drawing off the welded metal hollow profile from the welding region (Fig. 1), said method furthermore comprising: positioning a guide or protective tube running through under the welding region and reaching into the welded metal hollow profile on the draw-off side (Fig. 4, para [0031]), supplying one or more optical fiber waveguides from one or more fiber unwinders via the guide or protective tube (Fig. 4), such that the optical fiber waveguide or waveguides are introduced into the metal hollow profile from the guide or protective tube downstream of the drawing-off direction (para [0031]), and receiving the metal hollow profile with the fiber waveguide or fiber waveguides mounted therein in a receiving unit (Fig. 1).
Regarding independent claims 1 and 9, Nippon EP ‘679 does not expressly and exactly teach the method step (and resultant device) for “perforating the welded metal hollow profile using a drilling device arranged at a perforation point beyond the welding device on the draw-off side”, with any further claimed reference to the “perforating” features formed.  
Sumitomo JP H05 157589 A teaches (ABS; Fig. 1; paragraphs [0006] – [0007], [0010]; Claims) features of the state of the art for the metal openings (caused by a “perforation”) found in and the missing features from Nippon EP ‘679 in the metal tube/jacket.  One having ordinary skill at the time of the effective filing date would have recognized that creating openings by using a perforator (as in para [0010]). 
Since Nippon ‘679 and Sumitomo ‘589 are both from the same field of endeavor, the purpose disclosed by Sumitomo ‘589 would have been recognized in the pertinent art of Nippon ‘679.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Sumitomo ‘589, to create openings in the metal tube / hollow profile, for the reasons enumerated therein, in the method and device of Nippon ‘679 to improve the structural integrity of the hollow metal tube device with an optical fiber waveguide therein, with interval openings to increase durability and strength of the metal.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, independent claims 1 and 9 are found obvious over Nippon ‘679 and further in view of Sumitomo ‘589.
Dependent claims are discussed in the European document section 2.3.1.
Regarding further dependent claims 2 and 10, see Nippon ‘679 para [0083].
Regarding claims 5 and 13, see Nippon ‘679 para [0029].
Regarding claims 6 and 15, see Nippon ‘679 para [0103].
Regarding claim 7, see Nippon ‘679 Figs. 11-14.
Regarding claim 8, see Nippon ‘679 Fig. 1 and para [0024].
Regarding further dependent claims 4 and 12, there is no express and exact teaching of the drilling of holes for the perforations by means of a laser.  However, at the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a laser means to drill a hole in the wall of the hollow metal element because Applicant has not disclosed that using a laser to create such perforation provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the resultant device of Nippon ‘679 and further in view of Sumitomo ‘589 to perform equally well with perforations from a laser because these claim terms would easily recognized as an obvious to try means for making the holes, and the precise nature of using a laser to drill holes is known via common skill in the art.  Therefore, it would have been an obvious matter of design choice to modify Nippon ‘679 and further in view of Sumitomo ‘589 to obtain the invention as specified in claims 4 and 12 by using a laser to accomplish the method.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, claims 4 and 12 are found obvious Nippon ‘679 and further in view of Sumitomo ‘589, standing alone.

Claims 3, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nippon Kokan KK EP 0 727 679 A1 and further in view of Sumitomo JP H05 157589 A, which pertain to the rejections of independent claims 1 and 9, and further in view of Nippon Kokan KK JP H10 244384 A (for claims 3 and 11) and Winter U.S. Patent No. 4,477,147 A (for claim 14).
Regarding further dependent claims 3, 11, and 14, the combination of Nippon ‘679 and further in view of Sumitomo ‘589 does not expressly and exactly teach such features, as in the axial turning after a specified number of drilled holes (claims 3 and 11) or the gel filling unit specifically having the heatable reservoir, of filling hose/head (claim 14).
Nippon Kokan KK JP H10 244384 A (para [0020] – [0022]) teaches the general features of claims 3 and 11, while Winter U.S. Patent No. 4,477,147 A teaches the general features of claim 14 (column 16, lines 3-12).  See also the European Written Opinion in section 2.3.1 to 2.3.3.
Since Nippon ‘679/Sumitomo and Nippon ‘384 and Winter are all from the same field of endeavor, the purposes disclosed by Nippon ‘384 and Winter would have been recognized in the pertinent art of Nippon ‘679.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teachings of Nippon ‘384 and Winter, for the missing features of claims 3, 11, and 14, in the combined method and device of Nippon ‘679 / Sumitomo to improve overall design and usage of the fiber waveguide in operation and construction based on the features outlined by Nippon ‘384 and Winter, as would have been easily recognized by one having merely common skill in the fiber drawing art.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, dependent claims 3, 11, and 14 are found obvious over Nippon ‘679 / Sumitomo and further in view of Nippon ‘384 (for claims 3 and 11) and Winter (for claim 14).

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form reference A to Egerer ‘768 which is from the same Assignee as the current application and at least one common inventor, with similar subject matter for drawing an optical fiber waveguide with a thin-walled metal tube.
-Reference B to Hannen is pertinent to the manufacture of a metal tube that includes at least one optical fiber therein, with a nozzle feature.
-Reference C to Ziernek ‘870 is pertinent to methods and an apparatus to form metallic sheaths around fiber optical elements, using lengthening of the metal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        June 16, 2022